DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/06/2021 has been entered. Claims 1,4,8,19-20,28 and 30 have been amended. No Claim has been canceled in this response. No New Claim has been added in this response. Claims 1-30 are still pending in this application, with claims 1,19,28 and 30 being independent.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 1 and 19 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,6-7,9,11,14-17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2018/0014255 A1-IDS, hereinafter referred to as “Pelletier”) in view of Bagheri et al. (US 2019/0320396 Al, hereinafter referred to as “Bagheri”) and further in view of Babaei et al. (US 2018/0110047 A1-IDS, hereinafter referred to as “Babaei”).

Regarding claims 1 and 28, Pelletier discloses a method and a user equipment (UE) in a dual connectivity system (Pelletier Fig.2 Ref:210 A WTRU (i.e. UE) in dual connectivity operation with base stations 220 and 230) for wireless communications, comprising:
receiving, from an anchor base station (Pelletier Fig.2 Ref:220 Para[0116] The MeNB (i.e. anchor base station) is in a communication with the UE) at a first time (Pelletier Fig.4 Ref:420 Para[0099,0124] The time (i.e. first time) at which the grant is received for uplink transmission to MeNB via PDCCH), a first grant for a first uplink transmission over a first set of time resources (Pelletier Fig.4 Ref:410 Para[0521-522] The WTRU receives a grant in a first PDCCH (i.e. first grant) for primary MAC where the resources (i.e. first set) are indicated by PDCCH), wherein the first uplink transmission is via a first radio access technology (RAT) (Pelletier Para[0034,0141] The base station implements LTE (i.e. first RAT));
receiving, from a secondary base station (Pelletier Fig.2 Ref:230 Para[0116] The SeNB (i.e. secondary base station) is in a communication with the UE) at a second time (Pelletier Fig.4 Ref:440 Para[0099,0124] The time (i.e. second time) at which the grant is received for uplink transmission to SeNB via PDCCH), a second grant for a second uplink transmission over a second set of time resources that at least partially overlaps the first set of time resources (Pelletier Fig.4 Ref:430 Para[0521-522] The WTRU receives a grant in a second PDCCH (i.e. second grant) for secondary MAC where the resources (i.e. second set) are indicated by PDCCH), wherein the second uplink transmission (Pelletier Para[0034,0141] The base station implements HSPA (i.e. second RAT));
Pelletier does not explicitly disclose determining transmit power for the first and second uplink transmissions (Bagheri Para[0058] The UE determines power-split between LTE (i.e. first uplink transmission) and NR (i.e. first uplink transmission) and power scaling for NR transmission) based at least in part on the second time (Bagheri Para[0058] The slot i2 for NR transmission), a grant window associated with the first set of time resources (Bagheri Para[0058] The number of uplink scheduled TTIs), and whether repetitions associated with a repetition transmitting mode are assigned to only one of the first uplink transmission or the second uplink transmission (Bagheri Para[0058] The repetition factor assigned to the LTE (i.e. first uplink transmission) is considered).
However, Bagheri from the same field of invention discloses determining transmit power for the first and second uplink transmissions based at least in part on the second time, a grant window associated with the first set of time resources, and whether repetitions associated with 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “determining transmit power for the first and second uplink transmissions based at least in part on the second time, a grant window associated with the first set of time resources, and whether repetitions associated with a repetition transmitting mode are assigned to only one of the first uplink transmission or the second uplink transmission” as taught by Bagheri. The suggestion/motivation would have been to make the UE capable of determination of transmit power sharing (Bagheri Para[0001]).
Pelletier in view of Bagheri does not explicitly disclose transmitting one or both of the first uplink transmission and the second uplink transmission via at least a portion of the first set of time resources based at least in part on determining the transmit power.

However, Babaei from the same field of invention discloses transmitting one or both of the first uplink transmission and the second uplink transmission via at least a portion of the first set of time resources based at least in part on determining the transmit power (Babaei Fig.21 Ref:2130,2140,2150 Para[0177-178,0214-215] The power scaling rule is applied when second subframe is overlapping first subframe (i.e. grant window) for first transmission and the timing difference is larger than a timing value. Para[178] The UE in dual connectivity mode applies power control procedure when the total power exceeds the allowed power when subframes for uplink transmission to Pcell and Scell overlaps. In this case, the UE drops the transmission for the Scell and only transmits to Pcell (i.e. first uplink transmission)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Bagheri to have the feature of “transmitting one or both of the first uplink transmission and the second uplink transmission via at least a portion of the first set of Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).

Specifically for claim 28, Pelletier discloses an apparatus at a UE that includes a processor (Pelletier Fig.1B Ref:118 Para[0040] A processor) and memory (Pelletier Fig.1B Ref:132 Para[0040] A memory).
Regarding claims 2 and 29, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Babaei does not disclose determining the grant window with respect to the first set of time resources based at least in part on a processing time capability of the UE.
However, Bagheri from the same field of invention discloses determining the grant window with respect to the first set of time resources based at least in part on a processing time capability of the UE (Bagheri Para[0040-42] The dual connectivity capability UE uses processing time capability to determine sTTI (i.e. grant)).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Babaei to have the feature of “determining the grant window with respect to the first set of time resources based at least in part on a processing time capability of the UE” as taught by Bagheri. The suggestion/motivation would have been to make the UE capable of determination of transmit power sharing (Bagheri Para[0001]).
Regarding claim 3, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses determining that the second grant is received before a beginning of the grant window or during a first period of the grant window; and splitting a total transmit power of the UE between the first uplink transmission and the second uplink transmission (Pelletier Para[0240-241] The multiple transmissions in the concerned TTI (i.e. period) and the UE applies power scaling).
Regarding claim 6, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above Pelletier further discloses prioritizing the first uplink transmission and the second uplink transmission based at least in part on a traffic type associated with the first uplink transmission and a traffic type associated with the second uplink transmission; and determining whether to drop the first uplink transmission or the second uplink transmission based at least in part on the prioritizing, wherein the transmit power is determined to be zero for the dropped first uplink transmission or the dropped second uplink transmission (Pelletier Fig.5 Para[0226] The power scaling is applied based on priority of the MAC entity. Para[0285-286] The power for CG1 MAC entity (i.e. first uplink transmission) is equal to zero and other MAC entity get the transmit power). Babaei further discloses determining that the second grant is received within a second period of the grant window (Babaei Para[0188] The overlapping of subframe of CG1 and subframes of CG2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Bagheri to have the feature of “determining that the second grant is Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).
Regarding claim 7, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses wherein the traffic type comprises one of acknowledgement (ACK) information, negative ACK (NACK) information, a demodulation reference signal (DMRS), or ultra-reliable low latency communications (URLLC) (Pelletier Para[0195] The UE has a transmission for HARQ Ack).
Regarding claim 9, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Babaei further discloses determining that the second grant is received within a third period of the grant window; determining the transmit power for the second uplink transmission to be zero; and transmitting only the first uplink transmission via the first set of time resources (Babaei Para[0211-212] The UE may transmit the third signal which may be overlapping with the first or second subframes and the UE applies power calculations).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Bagheri to have the feature of “determining that the second grant is received within a third period of the grant window; determining the transmit power for the second uplink transmission to be zero; and transmitting only the first uplink transmission via the first set of time resources” as taught by Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).
Regarding claim 11, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses wherein the grant window is defined on a per-symbol basis for one or more symbols of the first set of time resources (Pelletier Para[0129,0133] The priority rule is applied as symbol level of the subframe).
Regarding claim 14, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Babaei further discloses receiving, at a third (Babaei Para[0143,0211-212] The UE may transmit the third signal which may be overlapping with the first or second subframes and the UE applies power calculations for TDD).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier and Bagheri to have the feature of “receiving, at a third time, a third grant for a third uplink transmission over a third set of time resources that at least partially overlaps the first set of time resources, wherein the third uplink transmission is associated with a subframe-based transmission time interval (TTI).” as taught by Babaei. The suggestion/motivation would have been to make the UE capable of performing transmission power scaling in case of power limitation (Babaei Para[0184]).
Regarding claim 15, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above Pelletier further discloses determining to drop the first uplink transmission, the second uplink transmission, or the third uplink transmission based at least in part on a set of priorities; and determining transmit power for all undropped transmissions based at least in part on a total transmit power for the UE (Pelletier Para[0447] The UE may apply reactive scaling to different MAC instances).
Regarding claim 16, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses determining transmit power for the first uplink transmission prior to receiving the second grant; and adjusting transmit power for the first uplink transmission after receiving the second grant (Pelletier Para[0446] The UE may apply proactive scaling to different subsets).
Regarding claim 17, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier further discloses wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission (Pelletier Para[0462-463] The TTI (i.e. processing time) for different MAC instances are used for priority).



Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Bagheri, Babaei and further in view of Liu et al. (US 2020/0037255 Al, hereinafter referred to as “Liu”).

Regarding claim 4, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri and Babaei does not disclose reducing the transmit power for the first uplink transmission over a one or more symbols of the second set of time resources that overlap the first set of time resources based at least in part on the repetitions associated with the repetition transmitting mode corresponding to the second uplink transmission.
However, Liu from the same field of invention discloses reducing the transmit power for the first uplink transmission over a one or more symbols of the second set (Liu Para[0170-171] The power is adjusted over when overlap occurs and multi-TTI (i.e. repetition) scheduling is used).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Bagheri and Babaei to have the feature of “reducing the transmit power for the first uplink transmission over a one or more symbols of the second set of time resources that overlap the first set of time resources based at least in part on the repetitions associated with the repetition transmitting mode corresponding to the second uplink transmission” as taught by Liu. The suggestion/motivation would have been to manage power allocation in a case of a DMRS collision or a low latency (Liu Para[0006]).

Regarding claim 5, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri and Babaei does 
However, Liu from the same field of invention discloses wherein the one or more symbols of the second set of time resources comprises a portion of a slot of the second set of time resources (Liu Para[0168] The power adjustment for slot transmission).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Bagheri and Babaei to have the feature of “wherein the one or more symbols of the second set of time resources comprises a portion of a slot of the second set of time resources” as taught by Liu. The suggestion/motivation would have been to manage power allocation in a case of a DMRS collision or a low latency (Liu Para[0006]).
	
	Regarding claim 8, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri and Babaei does not disclose wherein: the prioritization is based at least 
However, Liu from the same field of invention discloses wherein: the prioritization is based at least in part on whether the repetitions associated with the repetition transmitting mode are assigned to only one of the first uplink transmission or the second uplink transmission (Liu Para[0170-171] The priority is derived based on UCI repetition and short transmission where single versus multi TTI scheduling may collide).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Bagheri and Babaei to have the feature of “wherein: the prioritization is based at least in part on whether the repetitions associated with the repetition transmitting mode are assigned to only one of the first uplink transmission or the second uplink transmission” as taught by Liu. The suggestion/motivation would have been to manage Liu Para[0006]).



Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Bagheri, Babaei and further in view of Papasakellariou et al. (US 2015/0208366 A1, hereinafter referred to as “Papasakellariou”).

Regarding claim 10, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri and Babaei does not disclose does not explicitly disclose wherein the grant window at least partially overlaps the first set of time resources, wherein the transmit power for the first uplink transmission and the second uplink transmission is determined on a per-symbol basis based at least in part on the grant window at least partially overlapping the first set of time resources.


However, Papasakellariou from a similar field of invention discloses wherein the grant window at least partially overlaps the first set of time resources, wherein the transmit power for the first uplink transmission and the second uplink transmission is determined on a per-symbol basis based at least in part on the grant window at least partially overlapping the first set of time resources (Papasakellariou Para[0141] The power is reduced in the overlapping subframe symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Bagheri and Babaei to have the feature of “wherein the grant window at least partially overlaps the first set of time resources, wherein the transmit power for the first uplink transmission and the second uplink transmission is determined on a per-symbol basis based at least in part on the grant window at least partially overlapping the first set of time resources” as taught by Papasakellariou. The suggestion/motivation would have been to support Papasakellariou Para[0004]).

Regarding claim 12, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri and Babaei does not disclose transmitting, to at least one of the anchor base station or the secondary base station, an indication of the grant window.
However, Papasakellariou from a similar field of invention discloses transmitting, to at least one of the anchor base station or the secondary base station, an indication of the grant window (Papasakellariou Para[0165] The UE serves as a relay to send UL/DL configuration to the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Bagheri and Babaei to have the feature of “transmitting, to at least one of the anchor base station or the secondary base station, an indication of the grant window” as taught by Papasakellariou. The suggestion/motivation would have Papasakellariou Para[0004]).	



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Bagheri, Babaei, Papasakellariou and further in view of Rahman et al. (US 2016/0183323 A1, hereinafter “Rahman”).

Regarding claim 13, Pelletier in view of Bagheri, Babaei and Papasakellariou discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri, Babaei and Papasakellariou does not explicitly disclose including a timing advance value with the indication of the grant window.
	However, Rahman from a similar field of invention discloses including a timing advance value with the indication of the grant window (Rahman Para[0150] The anchor base station receives the timing advance, uplink grant and other information from the assisting base station).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier, Bagheri, Babaei and Papasakellariou to have the feature of “including a timing advance value with the indication of the grant window” as taught by Rahman. The suggestion/motivation would have been to provide a framework for a random access procedure for dual connectivity systems (Rahman Para[0030]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier in view of Bagheri, Babaei and further in view of Papasakellariou.

Regarding claim 18, Pelletier in view of Bagheri and Babaei discloses the method and the UE as explained above for Claim 1. Pelletier in view of Bagheri and Babaei does not explicitly disclose wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT 
However, Papasakellariou from a similar field of invention discloses wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT and the second RAT comprises the other of the NR RAT or the LTE RAT (Papasakellariou Para[0044] The invention is related to dual connectivity and the eNBs may use 5G (i.e. NR) and LTE to communicate with the UEs).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier Bagheri and Babaei to have the feature of “wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT and the second RAT comprises the other of the NR RAT or the LTE RAT” as taught by Papasakellariou. The suggestion/motivation would have been to support transmissions from a User Equipment (UE) in dual connectivity operation (Papasakellariou Para[0004]).	




Claims 19,21-23,27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of in view of Takeda et al. (US 2020/0205228 Al, hereinafter referred to as “Takeda”), Babaei and further in view of Toeda et al. (US 2020/0396740 Al, hereinafter referred to as “Toeda”).

Regarding claims 19 and 30, Papasakellariou discloses a method and a base station (Papasakellariou Fig.1 Ref:103 A base station) in a dual connectivity system for wireless communications, comprising:
determining a grant window for the UE (Papasakellariou Fig.17 Ref:920 Para[0160,0170] The MeNB determines the different scheduling (i.e. grant window) for the UE) based at least in part on the indication of the grant window value (Papasakellariou Fig.17 Para[0160,0169] The MeNB uses the information for a current UL/DL configuration of SeNB), wherein the grant window is determined with respect to the first set of time resources (Papasakellariou Fig.18 Para[0160,0171] The UL/DL transmission configuration (i.e. grant window) is for first eNB (i.e. first set of resources));
wherein the second grant indicates a second set of time resources allocated to the UE (Papasakellariou Fig.16 Para[0160,0166] The MeNB configures UE with a PUCCH or PUSCH resource (i.e. second grant with second set)) for a second uplink transmission via a second RAT (Papasakellariou Fig.16 Para[0044] The eNBs communicate with the UEs using 5G or LTE (i.e. second RAT)); and
transmitting the second grant to the UE via the set of downlink resources (Papasakellariou Fig.16 Para[0160,0170] The MeNB configures UE using PDSCH).
Papasakellariou does not explicitly disclose receiving an indication of a grant window value from a user equipment (UE) operating in dual connectivity mode, the grant window value being different from a processing timeline value corresponding to a processing time capability of the UE.
However, Takeda from the same field of invention discloses receiving an indication of a grant window value from a user equipment (UE) operating in dual connectivity mode (Takeda Fig.3 Para[0080] The dual connectivity), the grant window value being different from a processing (Takeda Fig.3 Para[0048] The UE transmits information (i.e. indication) to the base station about the processing time (i.e. grant window value) required for a given information. Para[0050] The value of the processing time is absolute time such as number of OFDM symbols required to calculate or generate the given information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pelletier to have the feature of “receiving an indication of a grant window value from a user equipment (UE) operating in dual connectivity mode, the grant window value being different from a processing timeline value corresponding to a processing time capability of the UE” as taught by Takeda. The suggestion/motivation would have been to prevent decline in the quality of communication (Takeda Para[0010]).
Papasakellariou in view of Takeda does not explicitly disclose identifying a first grant for a first set of time 
However, Babaei from the same field of invention discloses identifying a first grant for a first set of time resources allocated to the UE for a first uplink transmission via a first radio access technology (RAT) (Babaei Para[0115] The MeNB and SeNB interact with each other regarding a UE configuration (i.e. identify first grant) for SeNB for PUCCH (i.e. uplink transmission). Para[0129] The SeNB may be using Wi-Fi (i.e. first RAT)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou and Takeda to have the feature of “identifying a first grant for a first set of time resources allocated to the UE for a first uplink transmission via a first radio access technology (RAT)” as taught by Babaei. The suggestion/motivation would have been to provide the interaction between base stations for resource management (Babaei Para[0115]).
Papasakellariou in view of Takeda and Babaei does not explicitly disclose determining a set of downlink resources 
However, Toeda from the same field of invention discloses determining a set of downlink resources for transmission of a second grant to the UE based at least in part on the grant window and a transmission time interval (TTI) of the first uplink transmission (Toeda Para[0145] The radio resource allocation (i.e. downlink resources) limitation is based on time domain location (i.e. grant window) of a radio resource and configurations of a subframe or a slot (i.e. TTI)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Takeda and Babaei to have the feature of “determining a set of downlink resources for transmission of a second grant to the UE based at least in part on the grant window and a transmission time interval (TTI) of the first uplink transmission” as taught by Toeda. The suggestion/motivation would have been to reduce an adverse effect of intra-device interference (Toeda Para[0008]).

Specifically for claim 30, Papasakellariou discloses an apparatus at a base station that includes a processor (Papasakellariou Fig.3 Ref:325 Para[0059] A processor) and memory (Papasakellariou Fig.3 Ref:330 Para[0059] A memory).
Regarding claim 21, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses receiving the second uplink transmission from the UE via the second set of time resources (Papasakellariou Para[0160] The PUSCH transmission to MeNB or SeNB using the set of resources).
Regarding claim 22, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses wherein identifying the first grant comprises: receiving, from a second base station, an indication of the first grant via a backhaul link, wherein the second base station supports communications via the first RAT (Papasakellariou Para[0177] The MeNB and SeNB exchanges the partitioning information over backhaul link).


Regarding claim 23, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses transmitting the indication of the grant window or a grant window size to a second base station (Papasakellariou Para[0177] The MeNB and SeNB exchanges the partitioning information).
Regarding claim 27, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou further discloses wherein the first RAT comprises one of a New Radio (NR) RAT or a Long Term Evolution (LTE) RAT and the second RAT comprises the other of the NR RAT or the LTE RAT (Papasakellariou Para[0044] The invention is related to dual connectivity and the eNBs may use 5G (i.e. NR) and LTE to communicate with the UEs).






Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Takeda, Babaei and Toeda and further in view of Bagheri.

Regarding claim 20, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Takeda, Babaei and Toeda does not discloses wherein determining the set of downlink resources comprises: determining that the second set of time resources at least partially overlaps with the first set of time resources and that the TTI of the first uplink transmission is shorter than a TTI of the second uplink transmission.
However, Bagheri from the same field of invention discloses wherein determining the set of downlink resources comprises: determining that the second set of time resources at least partially overlaps with the first set of time resources and that the TTI of the first uplink transmission is shorter than a TTI of the second uplink transmission (Bagheri Para[0061] The LTE and NR UL collision where the sTTI based transmission is also being used).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Takeda, and Toeda to have the feature of “discloses wherein determining the set of downlink resources comprises: determining that the second set of time resources at least partially overlaps with the first set of time resources and that the TTI of the first uplink transmission is shorter than a TTI of the second uplink transmission” as taught by Bagheri. The suggestion/motivation would have been to make the UE capable of determination of transmit power sharing (Bagheri Para[0001]).



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Takeda, Babaei and Toeda and further in view of Rahman et al. (US 2016/0183323 A1, hereinafter “Rahman”).


Regarding claim 24, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Takeda, Babaei and Toeda does not explicitly disclose exchanging a set of timing values with a second base station, wherein the grant window is determined based at least in part on the set of timing values.
However, Rahman from a similar field of invention discloses exchanging a set of timing values with a second base station, wherein the grant window is determined based at least in part on the set of timing values (Rahman Para[0150] The anchor base station receives the timing advance, uplink grant and other information from the assisting base station). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Takeda, Babaei and Toeda to have the feature of “exchanging a set of timing values with a second base station, wherein the grant window is determined based at least in part on Rahman. The suggestion/motivation would have been to provide a framework for a random access procedure for dual connectivity systems (Rahman Para[0030]).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Takeda, Babaei, Toeda and Rahman and further in view of Pelletier.

Regarding claim 25, Papasakellariou in view of Takeda, Babaei, Toeda and Rahman discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Takeda, Babaei, Toeda and Rahman does not explicitly disclose selecting the set of timing values based at least in part on a processing timeline associated with the first uplink transmission or the second uplink transmission.
However, Pelletier from a similar field of invention discloses selecting the set of timing values based at least in part on a processing timeline associated with the first (Pelletier Para[0462-463] The TTI (i.e. processing time) for different MAC instances are used for selection of a grant).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Takeda, Babaei, Toeda and Rahman to have the feature of “selecting the set of timing values based at least in part on a processing timeline associated with the first uplink transmission or the second uplink transmission” as taught by Pelletier. The suggestion/motivation would have been to provide the interaction between base stations for scheduling and power scaling by the UE (Pelletier Para[0005]).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Takeda, Babaei and Toeda and further in view of Pelletier.


Regarding claim 26, Papasakellariou in view of Takeda, Babaei and Toeda discloses the method and the base station as explained above for Claim 19. Papasakellariou in view of Takeda, Babaei and Toeda does not explicitly disclose wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission.
However, Pelletier from a similar field of invention discloses wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission (Pelletier Para[0462-463] The TTI (i.e. processing time) for different MAC instances are used for priority).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Papasakellariou, Takeda, Babaei, and Toeda to have the feature of “wherein the first uplink transmission is associated with a processing timeline different from the second uplink transmission” as taught by Pelletier. The Pelletier Para[0005]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0335463 to Ng (Fig.11 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415